DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 6, 9-11, 16-19, 23, 25, 29, 31, 35-36, 38-39, 41 and 44 are pending in the present application.

Claim Objections
Claim 39 is objected to because of the following informalities:  railing is listed twice on lines 3 and 4.  Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites “treating may comprise steps…”  It is unclear whether the steps are part of the claimed invention or if they are optional.  Also, it is unclear whether other treatment steps are within the scope of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claims 1 and 10 are drawn to aqueous compositions.  The surface that can be treated with the aqueous compositions are an intended use that are not given patentable weight.  Therefore, the surfaces recited in instant claims 9 and 16 do not further limit the aqueous compositions according to claims 1 and 10.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 9-11, 16-19, 23, 25, 29, 31, 35-36, 38-39, 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner et al. (US 5,665,307) in view of Hossain et al. (US 4,828,912).
Regarding instant claims 1, 4 and 9, Kirschner et al. teach an aqueous disinfecting agent which is effective against bacterial spores and hepato-viruses, in particular hepatitis B viruses (col. 1, In. 11-13); and further teach that the disinfecting material of the present invention is desirably provided in the form of an acid concentrate (col. 3, In. 43-44).  Kirschner et al. teach that the disinfecting material consists essentially of citric acid, malic acid and water (col. 3, ln. 20-22 and 35-36), wherein the citric acid is present in an amount of 50% by weight in the concentrate (col. 3, ln. 43-46).  Kirschner et al. teach that the malic acid is present in an amount of between 5 and 20%, preferably 10 wt.% of the citric acid content (i.e. weight ratio of malic acid to citric acid or 1/20 to 1/5) (col. 3, ln. 40-42).  Log reduction levels of the said formulations are disclosed in Tables 5 and 6.
Kirschner et al. do not explicitly disclose a weight ratio of malic acid to citric acid or 1/1 to 50/1 or 1/1 to 10/1, as instantly claimed.  
However, Hossain et al. teach viricidal compositions comprising a carboxylic acid compound, including citric acid and malic acid (col. 3, ln. 43-53; col. 4, ln. 11-15), wherein the acids are highly efficacious against common respiratory viruses such as rhinoviruses, parainfluenza viruses, and adenoviruses (col. 1, ln. 12-16; col. 4, ln. 12-16).  Hossain et al. teach that when mixtures of acids are employed, they may be in any proportion, but preferably the mixtures contain at least about 0.2% to 10% of each acid based on the weight of the substrate after drying (i.e., 50/1 to 1/50 weight ratio) (col. 13, ln. 51-54).  
In view that both Kirschner et al. and Hossain et al. teach antiviral cleaning formulations, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kirschner et al. and Hossain et al., and design a concentrated cleaning formulation, as taught in Kirschner et al., while maintaining the weight ratio of malic acid to citric acid and viricidal activity, as taught in Hossain et al., in order to disinfect cleaned surfaces more efficiently (Kirschner et al., col. 3, In. 42-46).
It is noted that the recitation of the intended use “upon diluting the concentrated cleaning formulation with sufficient water…” has not been given patentable weight to distinguish over Kirschner et al. because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Regarding instant claims 10-11 and 16, Kirschner et al. teach that citric acid as a viricidally effective material is suitably in a concentration of between 0.05 to 3 wt.%, and malic acid may be utilized in quantities of between 5 and 20 wt.% of the citric acid content (col. 3, ln. 22-27 and 35-42).
Regarding instant claims 17-19, Kirschner et al. teach that the disinfecting material is desirably provided in the form of an acid concentrate in which an embodiment comprising 50% by weight of citric acid is preferred, and the concentrate is then reduced to the desired concentration at the time and place of utilization with sterile deionized water to a lower concentration, suitably to about 2 wt.% (col. 3, ln. 43-49).
Regarding instant claims 23 and 25, Kirschner et al. do not explicitly disclose providing a powder formulation of malic acid and citric acid, followed by dissolving and diluting with water, as instantly claimed.
However, Hossain et al. teach that the acids are soluble in water in an amount sufficient to provide viricidal activity (col. 4, ln. 19-20; col. 13, ln. 31 and 37-39).  Hossain et al. teach dry citric acid and malic acid (Claims 12 and 14).  Hossain et al. teach citric acid and malic dissolved in water.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to start with powdered citric acid and malic acid, followed by dissolving and diluting with water to the final use concentrations of Kirschner et al. and Hossain et al.
Regarding instant claims 29, 31, 35-36, 38-39, 41 and 44, Kirschner et al. teach a process for disinfecting surfaces contaminated with bacterial spores and hepato viruses, where such surfaces are found on thermolabile medicinal instruments and apparatuses (col. 2, ln. 32-40).  Hossain et al. teach that their viricidal compositions can be applied to a variety of substrates or carriers such as cellulosic webs, nonwoven structures, and textile-based materials, as well as being incorporated into nasal sprays, facial creams, hand lotions, lipsticks, and similar cosmetic preparations.  The compositions may also be used as ingredients in kitchen and bathroom cleansers, furniture and floor polishes, and similar household preparations (col. 1, ln. 12-26).  The products may be used as a dry wipe or maintained moist and used as a wet wipe (col. 3, ln. 66-68).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschner et al. (US 5,665,307) in view of Hossain et al. (US 4,828,912) as applied to claims 1, 4, 9-11, 16-19, 23, 25, 29, 31, 35-36, 38-39, 41 and 44 above, further in view of Hanes et al. (US 2009/0176673 A1).
The teachings of Kirschner et al. and Hossain et al. are discussed above and incorporated herein by reference.  
Regarding instant claim 6, Kirschner et al. and Hossain et al. do not explicitly disclose a pH indicator. 
Hanes et al. teach a cleansing compositions comprising a color-changing property ([0002]).  Hanes et al. teach that their cleansing compositions include antiviral compositions ([0047]).  Hanes et al. teach compositions comprising 0.5% w/v of a pH indicator ([0008], [0422]).  Hanes et al. teach an apparent change in the pH due to the simple consumption of the used formulation that requires restoration of its presence on the disinfected surface ([0008], [0035]).  
In view that Kirschner et al., Hossain et al. and Hanes et al. teach antiviral cleaning formulations, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kirschner et al., Hossain et al. and Hanes et al., and design a concentrated cleaning formulation, as taught in Kirschner et al., while maintaining the weight ratio of malic acid to citric acid and viricidal activity, as taught in Hossain et al., and supplementing said formulation with pH indicator control, as taught in Hanes et al., in order to disinfect cleaned surfaces more efficiently (Kirschner et al., col. 3, In. 42-46).  Whereas Kirschner et al., Hossain et al. and Hanes et al. do not specifically disclose 0.0001 % w/v to 0.1 % w/v of a pH indicator, in view of the above disclosure, it would have been obvious for the person of ordinary skill in the art to adjust the aforementioned amount of pH indicator within the specified range in the course of routine experimentation, in order to enable effective cleaning of surfaces.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616